DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of “Group VI: Claims 9-14” in the reply filed on 1/6/2022 is acknowledged.
The present Examiner (Primary Examiner Ryan Dunning) notes that the Requirement for Restriction of 11/9/2021 was authored and issued by a different Examiner (Examiner Farah Taufiq, and signed by Primary Examiner Timothy Kennedy).  In the restriction requirement, it appears that the original Claims 10-14 were mistakenly grouped together with independent Claim 9, because Claims 10-14 depend from Claim 8, which is identified as a separate group (Group V).  Therefore, the present Examiner’s best understanding of the status of the claims is that Claims 10-14 are drawn to a non-elected invention, but that claims depending from Claim 9 are included within the elected invention.
Accordingly, Claims 1-8 and 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 9 and 17-21 will be examined herein on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kajiya et al., US 2017/0299778.
Regarding Claim 9, Kajiya discloses:  An antireflection film comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a surface structure (a surface of a base material 11 includes a macro concave-convex structure 13 and a micro concave-convex structure 14 superimposed on the macro concave-convex structure 13; paragraphs [0058]-[0070] and FIGS. 1A, 1B of Kajiya);
the surface structure having:
a plurality of first raised portions whose two-dimensional size as viewed in a normal direction of the surface is not less than 1 .mu.m and not more than 12 .mu.m (macro concave-convex structure 13 period is preferably more than or equal to 1 .mu.m and less than or equal to 100 .mu.m; paragraph [0061] and FIGS. 1A, 1B of Kajiya); and
a plurality of second raised portions whose two-dimensional size as viewed in a normal direction of the surface is not less than 10 nm and less than 500 nm (micro concave-convex structure 14 period is preferably more than or equal to 100 nm and less than or equal to 350 nm; paragraph [0063] and FIGS. 1A, 1B of Kajiya);
wherein a specular gloss at 20.degree. is not less than 0.01 and not more than 0.1 when a specular gloss at 60.degree. is assumed to be 1 (in Examples 3 and 4 of TABLE 3 of Kajiya, a 20 degree glossiness is 0.2 and 0.3, respectively, and a 60 degree glossiness is 3.7 and 3, respectively, and therefore, for Example 3, the 20 degree glossiness is 5.4% of the 60 degree glossiness [0.2 is 5.4% of 3.7], and for Example 4, the 20 degree glossiness is 10% of the 60 degree glossiness [0.3 is 10% of 3], and thus when the 60 degree glossiness is assumed to be 1, the 20 degree glossiness is 0.054 or 0.1, and the numbers 0.054 and 0.1 are between 0.01 and 0.1; paragraphs [0195]-[0198] and TABLE 3 of Kajiya).

Regarding Claim 17, Kajiya discloses:  wherein the specular gloss at 20.degree. is not less than 0.01 and not more than 1.0, and the specular gloss at 60.degree. is not less than 1.0 and not more than 10.0 (in Examples 3 and 4 of TABLE 3 of Kajiya, a 20 degree glossiness is 0.2 and 0.3, respectively, and a 60 degree glossiness is 3.7 and 3, respectively; paragraphs [0195]-[0198] and TABLE 3 of Kajiya).

Regarding Claim 18, Kajiya discloses:  wherein the specular gloss at 20.degree. is not less than 0.001 and not more than 0.005 when a specular gloss at 85.degree. is assumed to be 1 (in Examples 3 and 4 of TABLE 3 of Kajiya, an 80 degree glossiness is 61.2 and 61.3, respectively, and a 20 degree gloss is 0.2 and 0.3, respectively, and therefore, in Example 3, the 20 degree glossiness is 0.327% of the 60 degree glossiness [0.2 is 0.327% of 61.2], and in Example 4, the 20 degree glossiness is 0.489% of the 60 degree glossiness [0.3 is 0.489% of 61.3], and thus when the 80 degree gloss is assumed to be 1, the 20 degree it is the Examiner’s present understanding that a small angle shift such as 5 degrees [80 degrees versus 85 degrees] would not impart an appreciable difference to the glossiness, and if anything, would result in a slightly increased glossiness because of a slightly more oblique angle, which would result in a lower ratio of the different angles of glosiness, but still well within the claimed range of 0.001 to 0.005).

Regarding Claim 19, Kajiya discloses:  wherein the specular gloss at 85.degree. is not less than 50.0 and not more than 75.0 (in Examples 3 and 4 of TABLE 3 of Kajiya, an 80 degree glossiness is 61.2 and 61.3, respectively; paragraphs [0195]-[0198] and TABLE 3 of Kajiya; it is the Examiner’s present understanding that a small angle shift such as 5 degrees [80 degrees versus 85 degrees] would not impart an appreciable difference to the glossiness, and if anything, would result in a slightly increased glossiness because of a slightly more oblique angle, but still well within the claimed range of 50 to 75).

Regarding Claim 21, Kajiya discloses:  wherein a haze value is not less than 2% and not more than 40% (in Examples 3 and 4 of TABLE 2 of Kajiya, a haze is 40.9% and 13.8%, respectively; paragraphs [0192]-[0194] and TABLE 2 of Kajiya).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiya in view of Nakahara et al., WO 2015/159797 A1, cited in the IDS of 8/2/2019 (citations below are to the corresponding U.S. application:  US 2017/0028591, also cited in the IDS of 8/2/2019).
Regarding Claim 20, Kajiya recognizes the importance of relatively low values of diffuse reflected light intensity (see, e.g., [0182], [0191] and FIG. 15 of Kajiya).
Nonetheless, Kajiya does not appear to explicitly disclose:  wherein a light distribution curve for an incident angle of 5.degree. in a graph where a horizontal axis represents a light receiving angle and a vertical axis represents a common logarithm of a relative diffuse reflectance (%) which is normalized with a maximum of a diffuse reflected light intensity being 80% is characterized in that:  the relative diffuse reflectance (%) is not less than 3% when the light receiving angle is in a range of not less than 5.degree. and not more than 7.degree., the light distribution curve includes a point at which the light receiving angle is in a range of not less than 8.degree. and not more than 10.degree. and the relative diffuse reflectance (%) is in a range of not less than 2% and not more than 8%, and the light distribution curve includes a point at which the light receiving angle is in a range of not less than 10.degree. and not more than 15.degree. and the relative diffuse reflectance (%) is in a range of not less than 0.9% and not more than 1.1%.
Nakahara is related to Kajiya with respect to manufacture of anti-reflection films.
Nakahara teaches:  wherein a light distribution curve for an incident angle of 5.degree. in a graph where a horizontal axis represents a light receiving angle and a vertical axis represents a common logarithm of a relative diffuse reflectance (%) which is normalized with a maximum of a diffuse reflected light intensity being 80% is characterized in that:  the relative diffuse reflectance (%) is not less than 3% when the light receiving angle is in a range of not less than 5.degree. and not more than 7.degree., the light distribution curve includes a point at which the light receiving angle is in a range of not less than 8.degree. and not more than 10.degree. and the relative diffuse reflectance (%) is in a range of not less than 2% and not more than 8%, and the light distribution curve includes a point at which the light receiving angle is in a range of not less than 10.degree. and not more than 15.degree. and the relative diffuse reflectance (%) is in a range of not less than 0.9% and not more than 1.1% (between 5 and 7 degrees [on the horizontal axis], a relative diffuse reflectance [vertical axis] is greater than 3%, between 8 and 10 degrees, a relative diffuse reflectance is between 2% and 8%, and between 10 and 15 degrees, a relative diffuse reflectance is between 0.9% and 1.1%; paragraphs [0125]-[0129] and FIGS. 8a, 10a, 11, 14 of Nakahara).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the relative diffuse reflectance values of Nakahara for the 

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RYAN S DUNNING/Primary Examiner, Art Unit 2872